PEE CUEIAM.
Dependant permanently disbarred.
The defendant, Elmer G. Baldwin, an attorney duly licensed to practice in the courts of the state of Oregon, on June 15, 1956, in the circuit court of the state of Oregon for Douglas county, entered a plea of guilty to the crime of larceny by embezzlement, was duly adjudged guilty thereof and was sentenced to serve a term not to exceed three years in the Oregon State Penitentiary. Based on such conviction, a complaint was filed before the Board of Governors of the Oregon State Bar and after trial, the Board of Governors has recom*36mended to this court that the defendant be permanently-disbarred. The defendant has not petitioned this court to review the recommendation or to reverse or modify the same.
We have reviewed the record in this cause and agree fully with the recommendation of the Board of Governors.
The defendant is permanently disbarred.